                                          Case 20-21883-SMG                      Doc 2         Filed 10/29/20                Page 1 of 2


 Fill in this information to identify the case:
 Debtor name Whoa Networks, Inc., a Florida Corporation
 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF                                                                                     Check if this is an
                                                FLORIDA
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Chase Ink                                                      Account Numbers                                                                                         $134,998.91
 PO Box 1423                                                    XXX8023 and
 Charlotte, NC 28201                                            XXX5870
 American Express                                               Account XXX8023                                                                                           $73,354.46
 PO Box 650448                                                  and XXX2009
 Dallas, TX
 75265-0448
 OTA Property                                                                                                                                                             $39,988.17
 c/o Sheridan Road
 Lake Shore Drive
 Venture, LLC
 222 N. LaSalle St.,
 Ste 1000
 Chicago, IL 60601
 Dohan CPA PA                                                                                                                                                             $20,330.00
 10757 SW 104th St
 Miami, FL 33176
 Swanson Martin &                                                                                                                                                         $12,951.20
 Bell, LLP
 330 N. Wabash
 Suite 3300
 Chicago, IL 60611
 Compliance Point,                                                                                                                                                        $10,742.00
 Inc.
 4400 River Green
 Parkway
 Suite 100
 Duluth, GA 30096
 7 Mile Advisors                                                                                                                                                            $8,910.05
 508 W 5th St.
 Suite 225
 Charlotte, NC 28202
 Law Offices of Gold                                                                                                                                                        $6,364.95
 & Parado
 9200 S. Dadeland
 Blvd.
 Suite 208
 Miami, FL 33156

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                          Case 20-21883-SMG                      Doc 2         Filed 10/29/20                Page 2 of 2



 Debtor    Whoa Networks, Inc., a Florida Corporation                                                         Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Star 2 Star                                                                                                                                                                $5,652.13
 Communications
 PO Box 97231
 Las Vegas, NV
 89193
 Widerman Malek                                                                                                                                                             $2,250.00
 1990 W New Haven
 Ave
 2nd Floor
 Melbourne, FL
 32904
 Alert Logic Inc.                                                                                                                                                           $2,200.00
 1776 Yorktown
 7th Floor
 Houston, TX 77056
 Octopus Cloud                                                                                                                                                              $2,034.99
 Baarerstr. 145
 Zug, SUG, 6300
 SWITZERLAND
 Skyline of South                                                                                                                                                           $1,982.43
 Florida, Inc.
 3900 Executive Way
 Hollywood, FL
 33025
 Excel Micro LLC                                                                                                                                                              $600.00
 PO Box 9515
 New York, NY 10087
 USA Agents                                                                                                                                                                   $350.00
 245 W Chase St.
 Baltimore, MD 21201
 Ampil                                                                                                                                                                            $0.00
 611 Anton Bkvd.
 Suite 700
 Costa Mesa, CA
 92626
 Ascentium Capital                                                                                                                                                                $0.00
 LLC
 PO Box 301593
 Dallas, TX 75303
 AT&T Business                                                                                                                                                                    $0.00
 Direct
 PO Box 5019
 Carol Stream, IL
 60197
 Atlassian                                                                                                                                                                        $0.00
 341 George St.
 Sydney, NSW
 AUSTRALIA
 Ayava - CIT Bank                                                                                                                                                                 $0.00
 21146 Network
 Place
 Chicago, IL 60673


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
